People v Pierre (2016 NY Slip Op 08330)





People v Pierre


2016 NY Slip Op 08330


Decided on December 13, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 13, 2016

Tom, J.P., Friedman, Saxe, Feinman, Kahn, JJ.


2454 1996N/10

[*1]The People of the State of New York, Respondent,
vJocelyn Pierre, Defendant-Appellant.


Mischel & Horn, P.C., New York (Monique Ferrell of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Indraneel Sur of counsel), for respondent.

Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered February 9, 2012, as amended March 1, 2012, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree (four counts), criminally using drug paraphernalia in the second degree, and three counts each of endangering the welfare of a child and unlawfully dealing with a child, and sentencing him, as a second felony drug offender previously convicted of a violent felony, to an aggregate term of six years, unanimously affirmed.
Defendant's legal sufficiency claim is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we reject it on the merits. We also find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's credibility determinations, including its rejection of defendant's claim that the police who executed a search warrant planted various contraband and a large amount of cash in defendant's apartment. The fact that defendant
was not convicted of all the charges does not warrant a different conclusion (see People v Rayam, 94 NY2d 557 [2000]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 13, 2016
CLERK